MEMORANDUM **
Petitioner Oscar Fernando Guerra Valdez is a citizen of Guatemala. He seeks *184review of the BIA’s decision that adopted and affirmed the decision of the Immigration Judge denying petitioner’s request for asylum and withholding of removal.
Petitioner claims he was targeted by guerilla groups because of his involvement in a political organization known as the National Central Unity and because of his service in the military reserve. His petition for review rests on his testimony at the hearing relating to three episodes in which he received injuries or threats of great personal harm. The adverse credibility determination of the IJ, upheld by the BIA, pointed out that he had not described any of these incidents in his application or interview. He was also unable to explicate the political beliefs of the National Central Unity.
The adverse credibility finding is thus fully explained as required under our circuit law. See, e.g., De Leon-Barrios v. INS, 116 F.3d 391, 393-94 (9th Cir.1997). Petitioner’s counsel and amicus counsel have pointed to factors that might have led to a different assessment of his credibility. These factors do not, however, compel this court to overturn the assessment made by the IJ and affirmed by the BIA. Id. at 393.
The petition for review is DENIED.

 This disposition is not appropriate for publi*184cation and is not precedent except as provided by 9th Cir. R. 36-3.